Citation Nr: 9919282	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the veteran was previously represented by the 
American Legion in this matter, that representation was 
revoked in June 1997.  

While the revocation indicates that there was apparently some 
interest at that time on the part of the veteran to obtain 
representation with Disabled American Veterans, the record 
does not contain a power of attorney in favor of this service 
organization, and the Board therefore concludes that the 
veteran is currently without representation in this matter.


REMAND

This claim must be afforded expeditious treatment by the 
regional office (RO).  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In his substantive appeal, dated in May 1995, the veteran 
requested a hearing before a member of the Board at the RO.  
The RO therefore scheduled a hearing before a travel Member 
of the Board for June 9, 1999.  A letter notifying the 
veteran of the hearing was sent to the veteran by the RO on 
May 21, 1999.  The notice was sent to the veteran in care of 
the Kenai Veterans Center in Kenai, Alaska, presumably 
because that was the address given by the veteran in his most 
recent submission to the Board dated on August 26, 1996.  
Thereafter, although there is an indication in the record 
that the veteran failed to report for the hearing and that 
this may be because he has left Alaska, the Board notes that 
the letter provided less than the 30 days notice which is 
required under 38 C.F.R. § 19.76 (1998).  Unfortunately, the 
Board therefore finds that it is constrained by the 
regulations to remand this matter for at least a 30 days 
written notice of any hearing scheduled before a Member of 
the Board.

The claims file also reflects that the previous address of 
record for the veteran was 1020 E. 4th Street, Anchorage, 
Alaska 99501, and that subsequent correspondence regarding 
another matter was sent by the RO to the veteran at this 
address on December 12, 1996.  Since this letter was 
apparently not returned by the Post Office, the Board would 
request that the RO also send a copy of the new notice of 
hearing date to 1020 E. 4th Street, Anchorage, Alaska 99501.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should arrange for the veteran to 
have a hearing at the RO before a travel 
Member of the Board.  The written notice 
of any scheduled hearing must be given on 
at least 30 days notice.  The notice 
should be directed to the Kenai Veterans 
Center at 445 Coral Street, Kenai, Alaska 
99611, and to the veteran's last address 
of record in Anchorage, Alaska.  A copy 
of the notice should be placed in the 
record.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










